Per Curiam:
The act of Assembly gives a right of appeal to the common pleas “within thirty days from the ascertainment of the damages or the filing: of the report thereof in court ai\d not afterwards.” This is a matter of right when exercised at the proper time and in a proper manner. Here it -was not done. Demanding in the quarter sessions, “a trial by jury in the manner provided by the laws of this Commonwealth” is not such a demand as the latter court was bound to heed. No writ of error lies for refusing it. The court was right in .overruling the exceptions and in confirming the report of the viewers.
The writ of error is quashed and judgment on the certiorari is affirmed.